                       Case 4:19-cv-07803-DMR Document 30 Filed 11/27/19 Page 1 of 4
                                                                                        MEDIATION, TRLSET
                                     U.S. District Court
                             Middle District of Florida (Orlando)
                    CIVIL DOCKET FOR CASE #: 6:19−cv−01484−CEM−LRH

Bachstein v. Discord, Inc.                                      Date Filed: 08/12/2019
Assigned to: Judge Carlos E. Mendoza                            Jury Demand: Plaintiff
Referred to: Magistrate Judge Leslie R. Hoffman                 Nature of Suit: 370 Other Fraud
Cause: 28:1332 Diversity−Tort/Non−Motor Vehicle                 Jurisdiction: Diversity
Plaintiff
Logan Bachstein                                   represented by Simeon Genadiev
an individual                                                    The G Law Group, P.A.
                                                                 350 Lincoln Road, Suite 5038
                                                                 Miami Beach, FL 33139
                                                                 305/709−8877
                                                                 Email: sgenadiev@theglawgroup.com
                                                                 ATTORNEY TO BE NOTICED


V.
Defendant
Discord, Inc.                                     represented by Julie E. Schwartz
a for−profit corporation                                         Perkins Coie LLP
                                                                 3150 Porter Drive
                                                                 Palo Alto, CA 94304
                                                                 650−838−4490
                                                                 Fax: 650−838−4350
                                                                 Email: jschwartz@perkinscoie.com
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED

                                                                Beth−Ann E. Krimsky
                                                                Greenspoon Marder, PA − Corporate
                                                                200 E Broward Blvd Ste 1800
                                                                Ft Lauderdale, FL 33301
                                                                954/527−2427
                                                                Fax: 954/333−4027
                                                                Email: beth−ann.krimsky@gmlaw.com
                                                                ATTORNEY TO BE NOTICED

                                                                Lawren Adrian Zann
                                                                Greenspoon Marder, PA
                                                                Ste 1800
                                                                200 East Broward Blvd
                                                                Ft Lauderdale, FL 33301
                                                                954/527−2427
                                                                Fax: 954/333−4027
                                                                Email: lawren.zann@gmlaw.com
                                                                ATTORNEY TO BE NOTICED
                    Case 4:19-cv-07803-DMR Document 30 Filed 11/27/19 Page 2 of 4
Date Filed     #    Docket Text

08/12/2019    Ï1    COMPLAINT against Discord, Inc. with Jury Demand filed by All Plaintiffs. (Attachments: # 1
                    Civil Cover Sheet, # 2 Proposed Summons, # 3 Exhibit 1, # 4 Exhibit 2, # 5 Exhibit 3, # 6 Exhibit
                    4, # 7 Exhibit 5)(Genadiev, Simeon) Modified on 8/12/2019 to correct docket text (SJB). Modified
                    on 8/12/2019 (SPM). (Entered: 08/12/2019)

08/12/2019    Ï2    NEW CASE ASSIGNED to Judge Carlos E. Mendoza and Magistrate Judge Leslie R. Hoffman.
                    New case number: 6:19−cv−1484−Orl−41LRH. (SJB) (Entered: 08/12/2019)

08/14/2019    Ï3    RELATED CASE ORDER AND NOTICE of designation under Local Rule 3.05 − track 2.
                    Notice of pendency of other actions due by 8/28/2019. Signed by D. Darley/Deputy Clerk on
                    8/14/2019. (DJD) ctp (Entered: 08/14/2019)

08/14/2019    Ï4    INTERESTED PERSONS ORDER Certificate of interested persons and corporate disclosure
                    statement due by 8/28/2019. Signed by Judge Carlos E. Mendoza on 8/14/2019. (DJD) ctp
                    (Entered: 08/14/2019)

08/14/2019     Ï    FILING FEES paid by Logan Bachstein (Filing fee $400.00 receipt number ORL084808) (RCN)
                    (Entered: 08/14/2019)

08/14/2019    Ï5    SUMMONS issued as to Discord, Inc. (SPM) (Entered: 08/14/2019)

08/14/2019    Ï6    NOTICE of pendency of related cases re 3 Related case order and track 2 notice per Local Rule
                    1.04(d) by Logan Bachstein. Related case(s): no (Genadiev, Simeon) (Entered: 08/14/2019)

08/14/2019    Ï7    CERTIFICATE of interested persons and corporate disclosure statement re 4 Interested persons
                    order by Logan Bachstein. (Genadiev, Simeon) (Entered: 08/14/2019)

09/05/2019    Ï8    Consent MOTION for Extension of Time to September 23, 2019, to File Response/Reply as to 1
                    Complaint by Discord, Inc.. (Attachments: # 1 Text of Proposed Order (Zann, Lawren) Motions
                    referred to Magistrate Judge Leslie R. Hoffman. Modified on 9/6/2019 (SPM). (Entered:
                    09/05/2019)

09/05/2019    Ï9    Consent MOTION for Julie E. Schwartz to appear pro hac vice by Discord, Inc.. (Krimsky,
                    Beth−Ann) Motions referred to Magistrate Judge Leslie R. Hoffman. (Entered: 09/05/2019)

09/06/2019   Ï 10   ENDORSED ORDER granting 8 Motion for Extension of Time. The Defendant shall file its
                    response to the Complaint on or before September 23, 2019. Signed by Magistrate Judge
                    Leslie R. Hoffman on 9/6/2019. (MDH) (Entered: 09/06/2019)

09/06/2019   Ï 11   INTERESTED PERSONS ORDER Certificate of interested persons and corporate disclosure
                    statement due by defendant by 9/20/2019. Signed by Judge Carlos E. Mendoza on 9/6/2019.
                    (DJD) ctp (Entered: 09/06/2019)

09/06/2019   Ï 12   ORDER granting 9 Motion to Appear Pro Hac Vice. Signed by Magistrate Judge Leslie R.
                    Hoffman on 9/6/2019. (MDH) (Entered: 09/06/2019)

09/06/2019     Ï    Set/reset deadlines: for Discord, Inc. Answer due by 9/23/2019. (SPM) (Entered: 09/06/2019)

09/13/2019     Ï    ***PRO HAC VICE FEES paid by attorney Julie Schwartz, appearing on behalf of Discord, Inc.
                    (Filing fee $150 receipt number FTM014055.) Related document: 9 Consent MOTION for Julie E.
                    Schwartz to appear pro hac vice. (SPB) (Entered: 09/13/2019)

09/20/2019   Ï 13   CERTIFICATE of interested persons and corporate disclosure statement re 11 Interested persons
                    order by Discord, Inc.. (Zann, Lawren) (Entered: 09/20/2019)

09/23/2019   Ï 14   MOTION to transfer case or, in the Alternative, Dismiss Plaintiff's Complaint by Discord, Inc.
                    (Attachments: # 1 Exhibit A − Declaration of Julie Schwartz, # 2 Exhibit B − Declaration of Sean
                    Case 4:19-cv-07803-DMR Document 30 Filed 11/27/19 Page 3 of 4
                    Li)(Zann, Lawren) Modified on 9/24/2019 (SPM). (Entered: 09/23/2019)

09/26/2019   Ï 15   Agreed MOTION for miscellaneous relief, specifically to Postpone Case Management Conference
                    or, in the Alternative, for Leave to Telephonically Appear at Case Management Conference by
                    Discord, Inc.. (Zann, Lawren) Modified on 9/27/2019 (SPM). (Entered: 09/26/2019)

10/01/2019   Ï 16   Agreed MOTION for Extension of Time to October 14, 2019, to File Response/Reply as to 14
                    MOTION to transfer case or, in the Alternative, Dismiss Plaintiff's Complaint by Logan Bachstein.
                    (Attachments: # 1 Text of Proposed Order Proposed Order on P's Motion for Enlargement of Time
                    to Respond to D's Motion to Dismiss)(Genadiev, Simeon) Motions referred to Magistrate Judge
                    Leslie R. Hoffman. Modified on 10/2/2019 (SPM). (Entered: 10/01/2019)

10/02/2019   Ï 17   ENDORSED ORDER granting 16 Motion for Extension of Time. The Plaintiff shall file his
                    response to the motion to dismiss (Doc. 14) on or before October 14, 2019. Signed by
                    Magistrate Judge Leslie R. Hoffman on 10/2/2019. (MDH) (Entered: 10/02/2019)

10/02/2019     Ï    Set deadlines as to 14 MOTION to transfer case or, in the Alternative, Dismiss Plaintiff's
                    Complaint . Responses due by 10/14/2019 (SPM) (Entered: 10/03/2019)

10/04/2019   Ï 18   ORDER granting in part and denying in part 15 Motion to Postpone Case Management
                    Conference or, in the Alternative, for Leave to Telephonically Appear at Case Management
                    Conference. As stated herein, the parties may conduct the case management conference
                    telephonically for the purpose of preparing the Case Management Report. See Order for
                    additional details. Signed by Magistrate Judge Leslie R. Hoffman on 10/4/2019. (MDH)
                    (Entered: 10/04/2019)

10/14/2019   Ï 19   MEMORANDUM in opposition re 14 Motion to transfer case filed by Logan Bachstein.
                    (Genadiev, Simeon) (Entered: 10/14/2019)

10/18/2019   Ï 20   Consent MOTION for leave to file Reply to 19 Plaintiff's Opposition to Defendant's Motion to
                    Transfer or, in the Alternative, Dismiss Plaintiff's Complaint by Discord, Inc.. (Zann, Lawren)
                    Modified on 10/21/2019 (SPM). (Entered: 10/18/2019)

10/21/2019   Ï 21   ENDORSED ORDER granting 20 Defendant's Motion for Leave to File Reply. On or before
                    October 28, 2019, Defendant may file a Reply of no more than eight pages. Signed by Judge
                    Carlos E. Mendoza on 10/21/2019. (VLC) (Entered: 10/21/2019)

10/21/2019     Ï    Set deadlines as to 14 MOTION to transfer case or, in the Alternative, Dismiss Plaintiff's
                    Complaint . Replies due by 10/28/2019. (SPM) (Entered: 10/22/2019)

10/25/2019   Ï 22   CASE MANAGEMENT REPORT. (Zann, Lawren) (Entered: 10/25/2019)

10/28/2019   Ï 23   NOTICE to the Courts to take judicial notice regarding Corporate Filings by Discord, Inc.
                    (Attachment: # 1 Exhibit A − Amended Registration Statement)(Zann, Lawren) (Entered:
                    10/28/2019)

10/28/2019   Ï 24   REPLY to Response to Motion re 14 MOTION to transfer case or, in the Alternative, Dismiss
                    Plaintiff's Complaint filed by Discord, Inc. (Zann, Lawren) (Entered: 10/28/2019)

11/01/2019   Ï 25   AMENDED CASE MANAGEMENT REPORT by Discord, Inc. re 22 Case Management Report .
                    (Zann, Lawren) Modified on 11/4/2019 (SPM). (Entered: 11/01/2019)

11/13/2019   Ï 26   CASE MANAGEMENT AND SCHEDULING ORDER: Dispositive motions due by
                    7/21/2020, Trial Status Conference set for 12/17/2020 at 10:00 AM in Orlando Courtroom 5 B
                    before Judge Carlos E. Mendoza, Jury Trial set for the trial term commencing 1/4/2021
                    before Judge Carlos E. Mendoza, Conduct mediation hearing by 5/29/2020. Lead counsel to
                    coordinate dates. Signed by Judge Carlos E. Mendoza on 11/13/2019. (DJD) (Entered:
                    11/13/2019)
                    Case 4:19-cv-07803-DMR Document 30 Filed 11/27/19 Page 4 of 4
11/13/2019   Ï 27   ORDER that the parties are directed to confer, and then advise the Court, on the selection of
                    a mediator, on or before November 27, 2019. Signed by Judge Carlos E. Mendoza on
                    11/13/2019. (DJD) ctp (Entered: 11/13/2019)

11/13/2019   Ï 28   CASE REFERRED to Mediation. (SPM) (Entered: 11/13/2019)

11/25/2019   Ï 29   ORDER granting in part and denying in part 14 Motion to transfer case. To the extent the
                    Motion seeks transfer, it is GRANTED. To the extent the Motion seeks dismissal, it is
                    DENIED in part. Insofar as the Motion moves for dismissal based on personal jurisdiction,
                    the Motion is DENIED as moot. Insofar as the Motion requests dismissal for failure to state a
                    claim upon which relief can be granted, ruling on the Motion is DEFERRED because this
                    Court is not the proper forum to decide the merits of the case. Defendant's Request for
                    Judicial Notice (Doc. 23) is DENIED as moot. The Clerk is DIRECTED to transfer this case
                    to the United States District Court for the Northern District of California for all further
                    proceedings and to close this file. Signed by Judge Carlos E. Mendoza on 11/25/2019. (DJD)
                    (Entered: 11/25/2019)
